DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/11/21 have been fully considered but they are not fully persuasive. The arguments with respect to claims 19-25 are persuasive.  However the arguments with respect to claims 1-18 are not persuasive.  The applicant has amended claim 1 to include the limitation of “…a plurality of fenestrations disposed on at least one of the upper half or the lower half, the plurality of fenestrations configured to facilitate selective expansion of at least one of the upper half or the lower half, the plurality of fenestrations disposed in at least one arc.”   As illustrated below in figures 6 and  7


    PNG
    media_image1.png
    378
    360
    media_image1.png
    Greyscale


The upper portion of the implant 100 denoted by the arrows has been folded and is in an arced formation.  The term “arc” as defined by Merriam-Webster dictionary is defined as something arched or curved.  [0084] further states “..view of the composition 100 being wrapped around the implant 10 is shown. Initially, the implant 10 can be positioned on and orientated relative to the composition 100 such that the appropriate sections of the implant 10 that require additional support are positioned adjacent to continuous structure 126 portions of the composition 100…”  Thus it is obvious that the plurality of fenestrations (124;152) disposed on at least one of the upper half  or the lower half, the plurality of fenestrations configured to facilitate selective expansion of at least one of the upper half or the lower half, the plurality of fenestrations disposed in at least one arc.  It is further obvious that once the device is wrapped around the implant to make a complete implant that the plurality of fenestrations are circumferentially disposed as illustrated in figure 12.


Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, and 13, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. 2016/0331504.  

    PNG
    media_image1.png
    378
    360
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    347
    328
    media_image2.png
    Greyscale

5.	Wang et al. discloses the invention as claimed noting for example figures 1-18 comprising:  A reconstruction support configured for insertion above muscle for facilitation of breast reconstruction [0110], comprising: an upper half (see figures 11-13 
	However Wang et al. does utilize the term “arc” e.g.“ the plurality if fenestrations disposed in at least one arc”. It is obvious to one having ordinary skill in the art that Wilson et al. provides this feature (this is interpreted because the upper portion of the implant 100 denoted by the arrows has been folded and is in an arced formation.  The term “arc” as defined by Merriam-Webster dictionary is defined as something arched or curved.  [0084] further states “..view of the composition 100 being wrapped around the implant 10 is shown. Initially, the implant 10 can be positioned on and orientated relative to the composition 100 such that the appropriate sections of the implant 10 that require additional support are positioned adjacent to continuous structure 126 portions of the composition 100…”  Thus it is obvious that the plurality of fenestrations (124;152) disposed on at least one of the upper half  or the lower half, the plurality of fenestrations configured to facilitate selective expansion of at least one of the upper half or the lower half, the plurality of fenestrations disposed in at least one arc. It is further obvious that once the device is wrapped around the implant to make a complete implant that the plurality of fenestrations are circumferentially disposed as illustrated in figure 12.

6.	Wilson et al. further discloses: Regarding claim 2, Wang et al. discloses the reconstruction support of claim 1, Wang further discloses wherein: the lower half is joined to the upper half along a seam; and at least some of the plurality of alignment perforations are disposed adjacent the seam (para [0113]-[0114], [0122], fig 11-13, the body is folded and sutured to form a seam by folding along fold line 326 and aligning aperture groups 322, 324).

7.	Regarding claim 3, Wang et al. teaches the reconstruction support of claim 1, Wang et al. further teaches wherein the upper half and the lower half are formed from a single panel such that the upper half and the lower half are structurally integrated (para [01 10]-[0112], fig 11-13, body 302).

8.	Regarding claim 4, Wang et al. teaches the reconstruction support of claim 3, Wang et al. further teaches wherein the plurality of fenestrations is arranged ina plurality of substantially parallel rows (para [0076], [0118]-[0119], fig 11-13, expandable mesh pattern formed by slits 342 may be the same as pattern 122 formed by slits 124 in parallel rows).

9.	Regarding claim 13, Wang et al. teaches the reconstruction support of claim 1, Wang et al. further teaches wherein at least one of the plurality of fenestrations is .

Allowable Subject Matter

10.	Claims 5-12, 14-18, 20-23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Claims 26, 28-31 are allowed.

Conclusion

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        January 5, 2022